DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meggan F. Duffy on 08/25/2022.

The application has been amended as follows: 

In The Claims:

1. (Currently Amended) A product bag retention assembly, the assembly comprising: 
a support brace having a first end and a second end defining a hook; 
a handle including a grip portion and a support portion extending from the grip portion, the grip portion removably coupled to the hook of the support brace, the support portion having a first surface and a second surface,
 a platform operatively coupled to the support portion of the handle and extending away from the first surface of the support portion, the platform defining an aperture sized to receive a mounting device of a product bag; 
a bag including a wall defining a chamber to receive the product bag, the bag including a hole formed in the wall and sized to receive the platform; and 
a ring removably coupled to the platform; 
wherein a portion of the bag is clamped between the ring and the handle when the platform is disposed through the hole of the bag and the ring is coupled to the platform, and 
wherein the platform further defines a plurality of apertures arranged to receive and support a mounting device of a product bag.

2. (Currently Amended) The product bag retention assembly of claim 1, wherein the platform is integrally formed with the handle.  

3. (Currently Amended) The product bag retention assembly of claim 1, wherein when the hook is coupled to the grip portion of the handle, the grip portion is received in a gap defined by the hook.  
…

6. (Currently Amended) The product bag retention assembly of claim 1, further comprising a latch formed in the platform and configured to elastically deform to allow the ring to snap fit to the platform.  

7. (Currently Amended) The product bag retention assembly of claim 1, further comprising a notch formed in the grip portion of the handle, the notch sized to receive the hook of the support brace; and wherein the handle is coupled to the hook of the support brace by a snap-fit connection.  

8. (Currently Amended) The product bag retention assembly of claim 1, wherein the platform includes a hook adjacent to the second surface of the support portion, the hook of the platform removably coupled to a second hole of the bag.

16. (Currently Amended) A method for suspending a product bag 
providing the product bag retention assembly of claim 1;
providing a rod having a first end, a second end, and a body extending between the first end and the second end, the second end operatively coupled to a platform for receiving a mounting device of a product bag; 
disposing the first end of the rod between a first surface and a second surface of a piece of furniture such that the second end of the rod is spaced away from the piece of furniture; 
coupling a product bag to the platform such that the product bag is suspended outwardly and away from the piece of furniture, the product bag hanging from the platform in an upright position.
…
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References such as Forman et al. (US 4,194,715), Sherlock et al. (US 4,562,984), and Scott et al. (US 3,345,023) disclose support braces having hooks and handles secured to the hooks which have platforms that are secured to bags. However, Forman fails to disclose the required apertures and each of these references fail to disclose a ring that clamps a portion of a bag to the handle. As each of these references is designed to secure a bag with no required additional components, modifying them to include a ring would not be obvious to one having ordinary skill in the art. As no reference has been found in multiple updated searches that teaches these features, the claims have been found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631